DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 December 2020 has been entered.
Claims 1 and 7-9 are currently amended.  Claims 2 and 3 are canceled.  Claims 1 and 7-9 are pending review in this action.  
	The previous 35 U.S.C 103 rejections are withdrawn in light of Applicant’s corresponding amendments.  See Reasons for Allowance.

Election/Restrictions
Claims 1 and 7-9 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 11-13, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between groups I and II as set forth in the Office action mailed on 23 December 2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jospeh H. Karlin on 19 March 2021.

The application has been amended as follows: 

	In claim 11, line 1, replace the words “a first electrode”, with the words “the first electrode”.
claim 11, line 5, replace the words “a first reference electrode”, with the words “the first reference electrode”.
	In claim 11, line 6, replace the words “a second reference electrode”, with the words “the second reference electrode”.

	Cancel claim 13.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claimed test cell is novel over the closest prior art of record - Wijayawardhana (US PG Pub 2013/0323542) as modified by Chu (US Patent 5,814,420), Jiang (US PG Pub 2017/0250447) and Schmidt (US. PG Pub 2019/0072613). Wijayawardhana as modified by Chu and Jiang teaches a battery cell with the claimed structural components. Specifically, the battery cell of Wijayawardhana, Chu and Jiang includes a cathode with a composition of the claimed first electrode, an anode formed of LTO, which has the structure of the claimed first reference electrode and a reference electrode formed of pure Li, which has the structure of the claimed second reference electrode. However, the battery cell of Wijayawardhana, Chu and Jiang is not configured to perform the claimed steps: 
to confirm a change in electrochemical characteristics of the first reference electrode by the second reference electrode;

to measure changes in characteristics of the first reference electrode over a plurality of charge/discharge cycles by the second reference electrode.
The prior art contains no motivation for configuring the battery cell of Wijayawardhana, Chu and Jiang to perform the enumerated steps.
Schmidt teaches a battery cell including two reference electrodes (4 and 5), an anode (3) and a cathode (2) (paragraph [0042] and figure 1). Schmidt’s battery is configured to measure the voltage of the cathode through an electrochemical reaction between the cathode (2) and the second reference electrode (5) (paragraph [0007]). The battery cell is further configured to confirm changes in the potential of the second reference electrode (5) by the first reference electrode (4) over multiple charge/discharge cycles (paragraph [0010]). However, Schmidt’s two reference electrodes are formed of the same material, his method depends on this and further pure Li is not taught by Schmidt as a material for the reference electrodes (paragraphs [0017, 0019, 0036]). As such, the prior art contains no motivation for forming the two reference electrodes from different materials – one from pure Li and the other from LTO as instantly claimed. Nor, does the prior art contain any motivation for applying Schmidt’s method to a battery including electrodes of the instantly claimed compositions.

Claims 1, 7-9, 11 and 12 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILIA V NEDIALKOVA whose telephone number is (571)270-1538.  The examiner can normally be reached on 8.30 - 5.00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/LILIA V. NEDIALKOVA/
Examiner
Art Unit 1724




/MIRIAM STAGG/Supervisory Patent Examiner, Art Unit 1724